DECISION
A case management conference was held in this matter on July 8, 2009. The tax years subject to this appeal are 2005 and 2006. The parties requested a decision be issued based on the information now before the court.
The parties agreed that the facts and legal arguments are substantially similar to those presented in Mario A. Negrete v. Department of Revenue,State of Oregon, TC-MD No 090028D. A Decision in that matter was issued on June 12, 2009, denying relief for tax year 2007. Now, therefore,
IT IS THE DECISION OF THIS COURT that relief is denied for tax years 2005 and 2006.
Dated this ___ day of July 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR. Your Complaint must be submitted within 60 days afterthe date of the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattson on July 8,2009. The Court filed and entered this document on July 8, 2009. *Page 1